Citation Nr: 0520287	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-05 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial increased rating for diabetes 
mellitus, type II, with diabetic retinopathy, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1968 
to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that decision, the RO 
denied service connection for bilateral hearing loss and 
tinnitus.  Additionally, the RO granted service connection 
for diabetes mellitus, type II, with diabetic retinopathy and 
awarded a compensable evaluation of 20 percent, effective 
from July 2001, for this disorder.  

Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the issues 
of entitlement to service connection for bilateral hearing 
loss and tinnitus and entitlement to an initial disability 
rating greater than 20 percent for the service-connected 
diabetes mellitus, type II, with diabetic retinopathy.  By a 
December 2002 rating action, the RO, in pertinent part, 
awarded an earlier effective date of May 2001 for the grant 
of service connection for diabetes mellitus, type II, with 
diabetic retinopathy.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the issues on appeal.  A remand is 
necessary, therefore, to accord the RO an opportunity to 
provide such notice with regard to these claims.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

At a personal hearing conducted before the undersigned 
Veterans Law Judge via videoconference in April 2005, the 
veteran testified that he has received recent pertinent 
treatment.  In particular, he cited ongoing medical care at 
the VA Medical Center (VAMC).  Hearing transcript (T.) 
at 3-4, 13-14.  The most recent records of treatment that the 
veteran has received at this medical facility which have been 
obtained and associated with his claims folder are dated in 
March 2004.  He also testified that he has received recent 
private treatment for his diabetes mellitus from Dr. Gabrical 
at the LSU Medical Center and for his retinopathy from 
Dr. Mandy Conway.  T. at 3-4, 7, 11-13.  Copies of records of 
treatment that the veteran has received from Dr. Gabrical are 
not contained in his claims folder.  In addition, although 
copies of records of treatment that the veteran received from 
Dr. Conway between January and May 2001 are included in the 
claims file, copies of more recent medical care from this 
doctor have not been procured.  

According to a May 2005 letter, another private physician at 
the LSU Medical Center, Dr. Dayton Daberkow, has treated the 
veteran for his diabetes since June 1999.  In additional 
letters dated in January 2001, August 2001, March 2002, 
August 2002, and October 2002, this doctor reiterated the 
fact that he has treated the veteran for his diabetes.  These 
additional statements indicate that Dr. Daberkow has treated 
the veteran since 1996.  Importantly, however, copies of the 
actual treatment reports have not been obtained and 
associated with the claims folder.  

Also at the April 2005 personal hearing, the veteran 
testified that his service-connected diabetes mellitus, 
type II, with diabetic retinopathy has increased in severity.  
In particular, according to the veteran's testimony, he is 
already on a restricted diet and now has been instructed by 
his doctor to increase his insulin intake.  T. at 4-5.  
Additionally, the veteran described an increase in his 
symptomatology, including a progressive worsening of his 
retinopathy as well as some numbness and dizziness.  
T. at 6-7, 15-16.  

Further review of the claims folder indicates that the 
veteran last underwent a VA examination for this 
service-connected disability in March 2003.  At that time, 
the examiner diagnosed diabetes mellitus with complications 
of retinal disease due to diabetes but noted that he had "no 
documentation of this."  However, at a VA outpatient 
treatment session conducted in the following month, a 
treating physician concluded that the veteran's diabetes 
mellitus, type II, was poorly controlled.  

Also at the April 2005 personal hearing, the veteran 
testified that his current bilateral hearing loss is the 
result of the loud noise to which he was exposed during 
service (as a result of artillery, including enemy fire).  
T. at 8, 17-18.  Further, according to the veteran's 
testimony, he has experienced ringing in his ears since he 
was once blown out of a trench by enemy fire during service.  
T. at 8, 17-18.  

In this regard, the Board notes that, according to the 
service medical records from the veteran's period of active 
military duty, some degree of hearing loss was noted at the 
January 1968 enlistment examination as well as the December 
1972 separation examination.  Further, the June 2002 private 
audiological examination demonstrated both tinnitus as well 
as moderate sensory hearing loss up to 2000 Hertz sloping to 
profound sensory hearing loss bilaterally.  The examining 
audiologist indicated that "[t]innitus is often associated 
with this type of hearing loss."  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the veteran's claims 
for service connection for bilateral 
hearing loss and tinnitus and an initial 
disability rating greater than 20 percent 
for the service-connected diabetes 
mellitus, type II, with diabetic 
retinopathy, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  Specifically, the RO 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
these claims.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing with regard to these issues;  

(c) Notify the veteran (with regard to 
the claims on appeal) of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to the issues on appeal.  

2.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain any 
records of diabetic treatment that the 
veteran has received from LSU Medical 
Center since January 1996, including the 
records from  Drs. Gabrical and Daberkow.  
The RO should also obtain any records of 
retinopathy treatment that the veteran 
has received from Dr. Mandy Conway since 
May 2001.  

3.  The RO should procure copies of all 
records of diabetic, retinopathy, hearing 
loss, and tinnitus treatment that the 
veteran has received at the VAMC in New 
Orleans, Louisiana since March 2004.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims folder.  

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and extent of his 
service-connected diabetes mellitus, 
type II.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history, 
including any need for regulation of 
activities, any need for more than one 
daily injection of insulin, and any need 
for avoidance of strenuous occupational 
and recreational activities.  Also in the 
examination report, the examiner should 
discuss the frequency of any inpatient or 
outpatient visits resulting from episodes 
of ketoacidosis or hypoglycemic 
reactions, any need for restriction of 
activities, and the extent of any 
progressive loss of weight and strength.  

5.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
pertinent VA examination to determine the 
nature and extent of his 
service-connected diabetic retinopathy.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including field of vision and 
central visual acuity studies, should be 
performed.  

6.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of his 
hearing loss and tinnitus disabilities.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, 
including an audiological evaluation, 
should be conducted.  

All pertinent audiological (including 
tinnitus) pathology, which is found on 
examination, should be noted in the 
report of the evaluation.  Further, after 
reviewing the veteran's claims folder as 
well as interviewing and examining him, 
the examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
pre-existing bilateral hearing loss 
underwent a chronic increase in severity 
beyond its natural progression during his 
service.  In addition, the examiner 
should express an opinion as to whether 
there is a 50 percent probability or 
greater that any diagnosed tinnitus is 
associated with the veteran's active 
military service or to his bilateral 
hearing loss.  

7.  The RO should then adjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss and 
tinnitus and entitlement to an initial 
disability rating greater than 20 percent 
for the service-connected diabetes 
mellitus, type II, with diabetic 
retinopathy.  In adjudicating the initial 
increased rating claim, the RO should 
consider the appropriateness of separate 
evaluations for the veteran's type II 
diabetes mellitus and his diabetic 
retinopathy.  See, 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



